Title: To Thomas Jefferson from John Trumbull, 18 January 1789
From: Trumbull, John
To: Jefferson, Thomas



Dear Sir
London January 18th. 1789.

The last of your favors with which I have been honor’d is of Novr. 26th. since when I have written you twice, and early in the last Month. I forwarded by the Diligence a Case containing your Harness, some books, paper &c. &c. which I hope have come safe to your hands.
Mr. Parker setts off for Paris tomorrow. The weather and Roads unluckily are extremely dirty, but we can expect little better during the winter months, and if this opportunity be lost I know not when another will offer: we have therefore determin’d that dirty as it is, He had best take on your Carriage. He will take care not to suffer it to be cleand on the Road: and I hope you will receive it in good order, and that it will meet your and the young Ladies approbation.
I take the opportunity by Mr. Parker of sending you Bills and Receipts of the principal Articles of my last Account.—In Mr. Kemp’s you will note a difference of 13/6 from that which I sent you, which I shall carry to a new account.
Mr. Parker will be able to inform you of the politics of this Country, and News of America much more fully than I can do by writing.
Mr. Payne is anxious to know whether you receiv’d a long letter  of several sheets which he sent to you some months ago, by a messenger of the French ambassador or one which He wrote about seven weeks since:—to neither of which He has receiv’d any answer or acknowledgement of their having come to your hands. He begs me to make this enquiry. I am Sir most gratefully Your obligd friend & servant,

Jno. Trumbull

